Name: Council Regulation (EEC) No 763/82 of 31 March 1982 amending Regulation (EEC) No 3815/81 opening, allocating and providing for the administration of a Community tariff quota for prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff and originating in Tunisia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 82 Official Journal of the European Communities No L 87/3 COUNCIL REGULATION (EEC) No 763/82 of 31 March 1982 amending Regulation (EEC) No 3815/81 opening, allocating and providing for the administration of a Community tariff quota for prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff and originating in Tunisia THE COUNCIL OF THE EUROPEAN COMMUNITIES, 2 . In Article 1 '31 March 1982' shall be replaced by '31 December 1982' and '25 tonnes' shall be replaced by ' 100 tonnes'. 3 . In Article 2, paragraphs 2 and 3 shall be replaced by the following : '2 . A first instalment, amounting to 75 tonnes of the Community tariff quota referred to in Article 1 , shall be allocated among the Member States ; the shares, which subject to Article 5 shall be valid until the end of the period specified in Article 1 , shall be as follows : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas , by Council Regulation (EEC) No 3815/ 81 (*), the Community opened a Community tariff quota for prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff and originating in Tunisia ; whereas this tariff measure, which is valid until 31 March 1982, was taken pending conclusion of the exchange of letters provided for by Article 18 of the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (2); whereas at present there are grounds for thinking that the negotiations to conclude this exchange of letters will not be completed for some time ; whereas it is consequently advisable to extend the validity of this tariff quota and to adjust the volume and the various dates accordingly, (tonnes) Benelux 8 Denmark 4 Germany 12 France 32 Ireland 4 Italy 4 United Kingdom 11 3 . The second instalment of 25 tonnes shall constitute the reserve.' 4 . In the first and second paragraphs of Article 5 , '1 March 1982' shall be replaced by '1 October 1982' and ' 15 February 1982' shall be replaced by ' 15 September 1982'. 5 . In the second paragraph of Article 6 , '5 March 1982' shall be replaced by '5 October 1982'. HAS ADOPTED THIS REGULATION : Article 1 Article 2 Council Regulation (EEC) No 3815/81 is hereby amended as follows : 1 . In the first recital the date '31 March 1982' shall be replaced by '31 December 1982* and '25 tonnes' shall be replaced by ' 100 tonnes'. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1982 . For the Council The President P. de KEERSMAEKER O OJ No L 383 , 31 . 12 . 1981 , p . 34 . O OJ No L 265 , 27 . 9 . 1978 , p . 2 .